UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7533


JOHNNIE GATHERS,

                  Petitioner - Appellant,

             v.

WILLIE EAGLETON, Warden,      Evans   Correctional      Institution;
HENRY DARGAN MCMASTER,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Henry M. Herlong, Jr., Senior
District Judge. (9:08-cv-03987-HMH)


Submitted:    October 15, 2009               Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnnie Gathers, Appellant Pro Se. Roy F. Laney, Heath McAlvin
Stewart, III, RILEY, POPE & LANEY, LLC, Columbia, South
Carolina;   Donald  John Zelenka,    Deputy   Assistant Attorney
General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Johnnie Gathers, a state prisoner, seeks to appeal the

district      court’s    order       accepting      the     recommendation         of     the

magistrate judge and denying relief on his 28 U.S.C. § 2241

(2006) petition.         The order is not appealable unless a circuit

justice    or    judge   issues       a    certificate      of    appealability.              28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not   issue     absent   “a    substantial         showing       of   the   denial       of    a

constitutional       right.”          28    U.S.C.       § 2253(c)(2)       (2006).           A

prisoner        satisfies      this        standard       by     demonstrating           that

reasonable       jurists      would       find    that    any     assessment       of     the

constitutional      claims      by    the    district      court       is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Gathers has

not made the requisite showing.                   Accordingly, we deny Gathers’

motion for release, deny a certificate of appealability, and

dismiss the appeal.            We dispense with oral argument because the

facts   and     legal    contentions        are    adequately         presented     in    the

materials       before   the    court       and   argument        would     not    aid    the

decisional process.

                                                                                  DISMISSED

                                             2